DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sloan et al (US PG Pub. No. 2007/0171640).
Regarding Claim 1, Sloan discloses, at least in figures 1-3, a light tube (10, ¶ [0047]) comprising: a base element (12, ¶ [0047]) having a first surface (top) and an opposing second surface (bottom), and a channel (16, ¶ [0046]) through said base element (12); a light strip (14/15, ¶ [0048]) disposed in said channel (16); and a diffuser (24, ¶ [0051]) attached to said first surface (top); wherein said base element (12), said a light strip (14/15), and said diffuser (24) comprise a flexible construction such that said light tube (10) is capable of arcuate deformation (see fig. 28).  
Regarding Claim 2, Sloan discloses, at least in figure 3, wherein said light strip (14/15) comprises a double-LED light strip (14/15)(the lamps are 42).  
Regarding Claim 3, Sloan discloses, at least in figure 24, further comprising an endcap (240) sized and shaped to attach to a first end of said light tube (10) by a cover of said endcap (240) enclosing a portion of said light tube (10) at said first end (see recess)(¶ [0086]).  
Regarding Claim 4, Sloan discloses, at least in figure 24, wherein said endcap (240) is attached to said first end of said light tube (10) by said cover enclosing said portion of said light tube (10) at said first end (it will fit on either end or both)  
Regarding Claim 5, Sloan discloses, at least in figure 24,wherein said endcap (240) comprises a wiring aperture (236, fig. 21, ¶ [0084]) extending therethrough (¶ [0085] discloses it provides end to end connection of lighting systems).  
Regarding Claim 6, Sloan discloses, at least in figures 1-3 and 24, wherein said light tube (10) is adapted to receive power and control signals via wires disposed through said wiring aperture (that is the only opening to the exterior so power in an end to end configuration has to come in through the aperture)..  
Regarding Claim 7, Sloan discloses, at least in figure 9 wherein said light tube (10) is sized and shaped for affixation to a generally planar mounting bracket (110, ¶ [0069])) having a first surface (the planar inside bottom) and at least one set of flanges (122,124) extending generally perpendicularly from said first surface of said bracket(110), and light tube (10) is affixable to said mounting bracket by said second surface (bottom) of said base element (12) attaching to said first surface (inside bottom) of said mounting bracket (110).  
Regarding Claim 8, Sloan discloses, at least in figures 1-3, wherein said base element (12) and said diffuser (24) are generally in the configuration of an oblate half-cylinder.  
Regarding Claim 9, Sloan discloses, at least in figures 1-3, wherein said channel (16) has a generally rectangular cross-section.  
Regarding Claim 10, Sloan discloses, at least in figures 1-3,wherein said diffuser (24) generally in the configuration of an arch defining an elongated hollow diffuser (24)  channel (20) between said diffuser (24) and said base element (12).  
Regarding Claim 11, Sloan discloses, at least in figures 1-3, wherein light emitted from said light strip (14/15) transmits into said diffuser (24) channel (20)(¶ [0051]).  
Regarding Claim 12, Sloan discloses, at least in figures 1-3 and 28, wherein diffuser (24)  comprises an arcuate shape and contour effective to cause light dispersion in about a 180-degree arc from the major plane of said base element (it would do that while bent).

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)-270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879